DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 10/4/2021. Claims 1-19 are pending. Claims   1, 4, 7, 13, 14, 19 are amended. No claims have been added. No claims have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. The applicant has argued the 101 rejection. The applicant has argued “the features of ‘detecting the set of correlations correlation features comprises extracting transactional patterns in relationships between each of the plurality of subscription product subscribers and the plurality of subscription product providers participating in the system, wherein the transactional patterns correlate with a heightened propensity to churn,’ ‘train, using the historic attribute data and the one or more correlation features, the churn prediction model,’ and ‘the one or more churn prediction attributes correspond to a portion of the set of correlation features’ also provide meaningful limitations regarding the training of the machine learning models and execution of the same.” As claimed the language of training a model and even training a machine learning model are not different then programing a general purpose computer to perform the steps of the invention. Merely using the technology of machine learning and training a model in the manner of apply it.  Claim 1 does not, for example, purport to improve the functioning of the computer itself. Nor does it affect an improvement in any other technology or technical field. The specification only spell out different generic equipment and parameters that might be applied using this concept and the particular steps such conventional processing would entail based on the concept of predicting subscriber churn by using historical data to detect attributes which are applied to a machine learning model. They do not describe any particular improvement in the manner a computer functions. Instead, claim 1 at issue amounts to nothing significantly more than an instruction to apply and correlate historical data to machine learning models using some unspecified, generic computer. Under our precedents, that is not enough to transform an
abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26. 

Although a machine learning model is used, such use is both generic and conventional. The object of the claims is to determine whether a person will churn away from a provider, not to produce technology enabling a machine learning model to operate. The claims call for generic use of such a model in the manner such models conventionally operate. Simply reciting a particular technological module or piece of equipment in a claim does not confer eligibility.

None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception 

The applicant has argued that the claims “provide meaningful limitations regarding the training of the machine learning models and execution of the same.” Any meaningful limitations would be directed to the identified abstract idea. Specifically, a claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. The applicant is not claiming nor does the specification has support for how the system is being used to train and operate underlying algorithms. The applicant further also does not have support for how the selection or training the machine learning model includes an ability of a computer to perform a function it could not previously perform. Limitations that are not indicative of integration into a practical application include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) 

The applicant has argued, “these amendments demonstrate features that cannot be practically performed in the human mind.” The examiner respectfully disagrees. The fact a computer system may be able to perform acts more efficiently does not establish, by itself, that the acts cannot be performed in the human mind or with the aid of pen and paper. See Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Bancorp Servs., L.L.C. v. Sun LifeAssur. Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“[T]he computer simply performs more efficiently what could otherwise be accomplished manually.”). 

The applicant has argued “This technical advantage provides providers the benefit of the insight into how to direct campaigns to subscribers most likely to churn "to increase the likelihood of maintaining the subscriber for another product cycle," which is a business advantage stemming from the 

The applicant’s arguments are not found persuasive and the previous 101 rejection is updated in view of applicant’s amendments.
 
The applicant has amended claim 4 to overcome the previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is withdrawn.

The applicant has amended the claims which required further search. The previous 103 rejections have been withdrawn.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of predicting and recommending actions related to subscriber churn. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-19) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (14-19) is/are directed to a method and claims(s) (1-13) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.


Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of predicting subscriber churn which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “processing circuitry” language, the claim encompasses a user determining predicted likelihoods, identifying recommended actions, presenting the likelihood and actions, and updating correlation features. The mere nominal recitation of a generic processing circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and 

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to predict and attempt to mitigate customer churn which is a method of managing human interaction. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): processing circuitry, machine learning, a non-transitory computer readable medium, a network, a computing device steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an 


For further clarification the Examiner points out that the claim(s) recite(s) determining a predicted likelihood that a customer will churn away, identifying recommended mitigating actions, presenting the predicted likelihood, using machine learning, and machine learning algorithms, and the actions updating correlation features for training a church prediction model which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for determining, identifying, presenting, and updating which is the abstract idea steps of predicting subscriber churn (using data to determine possible mitigation due to possible church) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. to determine and attempt to mitigate churn).  Using a computer for detecting, determining, identifying, training, presenting, and updating the data resulting from this kind of human-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to mitigating the amount of churn a company would face:

[0002] The inventors recognized a need for a method and system to predict subscriber churn and to identify those subscribers most likely to switch to a different provider. Further, the inventors recognize that, if the subset of subscribers most likely to leave can be predicted, automated or semi-automated 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  

The dependent claims do not remedy these deficiencies.
Claims 2-4, 6-13, 15-19, recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about churn likelihood.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


	Applicant’s originally filed specification discloses:
[0083] Reference has been made to flowchart illustrations and block diagrams of methods, systems and computer program products according to implementations of this disclosure. Aspects thereof are implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. [0084] These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks. [0085] The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the 

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

 	The prior art references Higgins US 20190213511 A1, Gupta US 20190102820 A1, Han US 20170061344 A1, Eskandari US 20040073520 A1 teach processing circuitry, a non-transitory computer readable medium, a network, machine learning, a computing device in at least Higgins Fig. 3, paragraphs 5, 29, 43, 55, 57, 59, 60, 65-67, 73-104, Gupta Fig. 1, 4, paragraphs 11-19, 21-26, 32, 39-45, Han Fig. 1-7, paragraphs 5-7, 20-35, 41, 59-63, 90-94, Eskandari Fig. 1, 2, 17, paragraphs 14, 130-135. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683